Citation Nr: 0122007	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  98-15 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for bilateral pes planus on 
an aggravation basis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active service from March 1941 to July 1945.

This appeal arises from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that determined that a claim for service 
connection for bilateral pes planus was not well grounded.  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The veteran has not requested a hearing in this matter.  


FINDINGS OF FACT

1.  1st degree pes planus was noted at entry into service; 2nd 
degree pes planus was noted at the time of separation.

2.  Bilateral pes planus underwent an increase in severity 
during active service.

3.  Clear and unmistakable evidence sufficient to rebut the 
presumption of aggravation during active service has not been 
presented.


CONCLUSION OF LAW

Bilateral pes planus was aggravated by military service.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 1991 & Supp 2001); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's induction examination report, dated March 27, 
1941, reflects a finding of first degree pes planus, and that 
the feet were "strong to test."  The veteran's separation 
examination report, dated July 18, 1945 reflects "2 degree 
Pes Planus.  EPTS asymptomatic."  There are no complaints or 
reports relative to flat feet during active service.  

In March 1998, the veteran, through his representative, 
requested service connection for bilateral pes planus on an 
aggravation basis.  He claimed that he still suffered from 
the condition.  The RO scheduled a VA examination.  

According to an April 1998 VA joints examination report, the 
veteran complained of left ankle stiffness.  The examiner 
found right ankle degenerative disease but made no mention of 
pes planus.  

In May 1998, the RO determined that the claim was not well 
grounded, as there was no evidence of aggravation during 
active service.  

In May 1999, the veteran submitted a letter dated in April 
1999 from John Kelly, M.D.  Dr. Kelly reported that the 
veteran suffered from flat feet or pes planus.  Dr. Kelly 
felt that the veteran should not have been accepted for 
military service with such condition but in any event the 
condition had worsened over the years and had caused the 
veteran to suffer chronic pain and great hardship.  The 
doctor noted that pes planus itself is a marked deformity of 
the feet.  

The veteran underwent a VA foot examination in October 1999.  
He reported to the examiner that his feet have ached ever 
since discharge from active service.  He reported wearing 
soft shoes and treating his feet with footbaths.  The 
examiner found that when standing there was no arch in either 
foot.  There was also a bulge at the left ankle and a 2-
degree valgus deformity at each heel but no bowing of the 
Achilles.  The diagnosis was pes planus.  

II.  Legal Analysis

Duty to Assist:  Because this decision effects a complete 
grant of the benefit sought on appeal, appellate review of 
this claim may be conducted without prejudice to the veteran, 
Bernard v. Brown, 4 Vet. App. 384 (1993), and it is 
unnecessary to analyze the impact of recent changes to the 
regulations defining VA's duty to assist.  See 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991 & Supp 2001).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991).  

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2000).

For wartime service and peacetime service after December 31, 
1946, clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation [of a preexisting injury or 
disease] may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b) (2000).

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

First degree bilateral pes planus was clearly noted at entry 
in service.  Therefore, the veteran is not entitled to a 
presumption of soundness at entry because pes planus 
preexisted the active service.  The veteran asserts however, 
that the condition was aggravated by active service. 

A preexisting disorder such as pes planus will be considered 
to have been aggravated by service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase is due to that natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (2000).  In a March 2000 SSOC, the RO found no 
evidence, "that the condition permanently worsened as a 
result of service."  This is not the correct standard.  A 
determination must be made as to whether there was an 
increase in disability during service, not "as a result of" 
service.

Competent evidence that the disability increased during 
service has been presented. Pes planus was 1st degree at 
entry.  It was 2nd degree at separation.  Having established 
an increase in disability during service, it must next be 
determined whether there is a specific finding that the 
increase is due to the natural progress of the disease.

A careful review of the claims file reveals no such specific 
finding that the increase in this veteran's pes planus was 
due to the natural progress of the disease.  The Board next 
notes that clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  In this case, the presumption of 
aggravation has not rebutted by clear and unmistakable 
evidence.  Indeed, no evidence has been presented to rebut 
the presumption.  Therefore, the regulatory requirements for 
service connection for bilateral pes planus on the basis of 
aggravation have been met, and service connection is 
warranted.


ORDER

Service connection for pes planus is granted on an 
aggravation basis.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

